DETAILED ACTION
This is a response to the Amendment to Application # 16/534,033 filed on April 23, 2021 in which claims 1, 8, and 15 were amended and claims 7 and 14 were cancelled.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on April 23, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Telephone Interview
In the Remarks dated April 23, 2021, Applicant states “[a] telephone interview with the Examiner was not able to be scheduled prior to the response date of the Office Action.” (Remarks 8). This statement appears to be at odds with the facts of the case. First, the response was filed two days prior to the three-month deadline and over three months prior to the extended deadline. Thus, the possibility of scheduling an interview prior to either response date was not precluded. Second, the examiner was never contacted about conducting such an interview. Therefore, is unclear how an interview was unable to be scheduled when scheduling an interview was never attempted.

Status of Claims
Claims 1, 3-6, 8, 10-13, 15, and 17-23 are pending, which are rejected under 35 U.S.C. § 103.
	
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 8, 10, 11, 13, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Agarwal et al., US Publication 2017/0262587 (hereinafter Agarwal) in view of Allen et al., US Publication 2016/0110501 (hereinafter Allen) and in further view of UMLS Reference Manual; September 2009; National Library of Medicine; Pages 1-115 (hereinafter UMLS).

Regarding claim 1, Agarwal discloses a method, in data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions that are by receiving “free text” (i.e., a natural language electronic document).
Additionally, Agarwal discloses “wherein the … computing system performs natural language processing and … analysis of features extracted from content of the natural language electronic document” (Agarwal ¶ 35) by performing processing such as tokenization, lower-case conversion, removal of stop words, Part-Of-Speech tagging, shallow parsing, and chunking.
Further, Agarwal discloses “processing, by a transcription service computing device, the natural language electronic document to convert the natural language electronic document from a first format of the natural language electronic document to a common labeled annotated document (CLAD) format, wherein the CLAD format specifies predefined … annotation attributes common to multiple applications of the … computing system” (Agarwal ¶ 36) by converting the document in a patient profile to be labeled in a unified format such as UMLS, SNOMED, and RxNORM, which are common labeled annotated document formats, wherein the formats use common “medical entit[y] annotation” attributes. 
Moreover, Agarwal “inputting the converted natural language electronic document to the … computing system” (Agarwal ¶ 24) where the Application Server 104 collects the patient profile (i.e., is input to the computing system). 
Likewise, Agarwal discloses “processing, by the … computing system, the converted natural language electronic document by applying multiple different applications of the … computing system to content of the converted natural language electronic document, wherein each of the multiple different applications utilize annotations specified in the CLAD format to perform processing of the content of the by allowing a variety of analytical tasks on a plurality of health administration servers to be performed on the patient profiles.
Finally, Argarwal discloses “wherein the multiple different applications of the … computing system comprise a coordinated pipeline, wherein different annotations are operated on by different applications in different machines, and wherein the operations are reconciled into a common document format that comprises all of the annotations” (Agarwal ¶¶ 18, 27) by allowing a variety of analytical tasks on a plurality of health administration servers to be performed on the patient profiles in a common format.
Although Agarwal discloses the performance of each of the claimed functions, it does not disclose the use of a “cognitive computing system” to do so and, therefore, does not disclose “receiving, by a transcription service computing device, a natural language electronic document to be annotated for processing by a cognitive computing system, wherein the cognitive computing system performs natural language processing and cognitive analysis of features extracted from content of the natural language electronic document; processing, by a transcription service computing device, the natural language electronic document to convert the natural language electronic document from a first format of the natural language electronic document to a common labeled annotated document (CLAD) format, wherein the CLAD format specifies predefined document attributes, label attributes, and annotation attributes common to multiple applications of the cognitive computing system, wherein the predefined document attributes comprise information for input of the electronic document into the cognitive computing system, wherein the predefined label attributes comprise information for input of labels associated with the electronic document into the cognitive computing system, and wherein the annotation attributes comprise entity annotations and relationship annotations; inputting the converted natural language electronic document to the cognitive computing system; and processing, by the cognitive computing system, the converted natural language electronic document by applying multiple different applications of the cognitive computing system to content of the converted natural language electronic document, wherein each of the multiple different applications utilize annotations specified in the CLAD format to perform processing of the content of the converted natural language electronic document to coordinate their operations with operations of other applications in the cognitive computing system, wherein the multiple different applications of the cognitive computing system comprise a coordinated pipeline, wherein different annotations are operated on by different applications in different machines, and wherein the operations are reconciled into a common document format that comprises all of the annotations.”
However, Allen discloses that it is well known in the art of medical data processing systems to use cognitive computing system to perform various analyses on patient data. (Allen Abstract). 
One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when the cognitive computer system of Allen was combined with the medical data processing of Agarwal, those steps of Agarwal would be performed by the cognitive computing system of Allen. Therefore, the combination of Agarwal and Allen at least teaches and/or suggests the claimed limitations “receiving, by a transcription service computing device, a natural language electronic document to be annotated for processing by a cognitive computing system, wherein the cognitive computing system performs natural language processing and cognitive analysis of features extracted from content of the natural language electronic document; processing, by a transcription service computing device, the natural language electronic document to convert the natural language electronic document from a first format of the natural language electronic document to a common labeled annotated document (CLAD) format, wherein the CLAD format specifies predefined … annotation attributes common to multiple applications of the cognitive computing system; inputting the converted natural language electronic document to the cognitive computing system; and processing, by the cognitive computing system, the converted natural language electronic document by applying multiple different applications of the cognitive computing system to content of the converted natural language electronic document, wherein each of the multiple different applications utilize annotations specified in the CLAD format to perform processing of the content of the converted natural language electronic document to coordinate their operations with operations of other applications in the cognitive computing system, wherein the multiple different applications of the cognitive computing system comprise a coordinated pipeline, wherein different annotations are operated on by different applications in different machines, and wherein the operations are reconciled into a common document format that comprises all of the annotations” rendering them obvious.
Agarwal and Allen are analogous art because they are from the “same field of endeavor,” namely that of medical data processing and analysis. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Agarwal and Allen before him or her to modify the system of Agarwal to include the use of a cognitive computing system of Allen.
The motivation for doing so would have been that cognitive computing systems are known to one of ordinary skill in the art to provide accurate data analysis and more efficient processes, both of which are desirable features.

While the combination of Agarwal and Allen discloses the use of UMLS as the claimed CLAD format and the presence of common annotation attributes, it does not appear to explicitly disclose “wherein the CLAD format specifies predefined document attributes, label attributes, and annotation attributes common to multiple applications of the cognitive computing system, wherein the predefined document attributes comprise information for input of the electronic document into the cognitive computing system, wherein the predefined label attributes comprise information for input of labels 
However, UMLS discloses a common format “wherein the CLAD format specifies predefined document attributes (UMLS 19-20, 32, the descriptive name, type, possible values, and physical filename), label attributes (UMLS 19, examples such as “Pathological Function”), and annotation attributes (UMLS 19, relationship attributes), common to multiple applications of the … computing system” all of which are common to every application that uses UMLS. 
Further UMLS discloses “wherein the predefined document attributes comprise information for input of the electronic document into the … computing system (UMLS 32, physical filename, descriptive name), wherein the predefined label attributes comprise information for input of labels associated with the electronic document into the … computing system (UMLS 19, examples such as “Pathological Function”), and wherein the annotation attributes comprise entity annotations (UMLS 19, preferred name attributes) and relationship annotations (UMLS 19, relationship attributes).”
Finally, one of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when annotations of UMLS  was combined with the cognitive computer system of Agarwal and Allen, the annotations of UMLS would be performed by the cognitive computing system of Agarwal and Allen. Therefore, the combination of Agarwal, Allen, and UMLS at least teaches and/or suggests the claimed limitations “wherein the CLAD format specifies predefined document attributes, label attributes, and annotation attributes common to multiple applications of the cognitive computing system, wherein the predefined document attributes comprise information for input of the electronic document into the cognitive computing system, wherein the predefined label attributes comprise information for input of labels associated with the electronic document into the cognitive computing system, and wherein the annotation attributes comprise entity annotations and relationship annotations,” rendering them obvious.
same field of endeavor,” namely that of document parsing and attribute data. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Agarwal, Allen, and UMLS before him or her to modify the UMLS of Agarwal and Allen to include the specific UMLS features of UMLS.
The motivation for doing so would have been Agarwal explicitly considers the use of UMLS within its method. (Agarwal ¶ 36). 

Regarding claim 8, it merely recites a computer program product for performing the method of claim 1. The compute program product comprises computer software modules for performing the various functions. The combination of Agarwal, Allen, and UMLS comprises computer software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a device for performing the method of claim 1. The device comprises computer hardware and software modules for performing the various functions. The combination of Agarwal, Allen, and UMLS comprises computer hardware and software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 3, 10, and 17, the combination of Agarwal, Allen, and UMLS discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Agarwal, Allen, and UMLS discloses “wherein the document attributes comprise a 

Regarding claims 4, 11, and 18, the combination of Agarwal, Allen, and UMLS discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Agarwal, Allen, and UMLS discloses “wherein the label attributes comprise a label type (UMLS 19, Concepts) and a label confidence (Allen ¶ 29).”

Regarding claims 6, 13, and 20, the combination of Agarwal, Allen, and UMLS discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Agarwal, Allen, and UMLS discloses “wherein the relationship annotations comprise a relationship identifier (UMLS 17, relationship identifier), a relationship type (UMLS 38, REL), one or more relationship arguments (UMLS 38, Names of the columns), and one or more relationship attributes (UMLS 38, values stored within the columns).”

Claims 5, 12, 19, and 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Agarwal in view of Allen and UMLS as applied to claim s 1, 8, and 15 above, and further in view of Brown et al., US Publication 2013/0007055 (hereinafter Brown), as cited on the Notice of References Cited dated October 7, 2020.

Regarding claims 5, 12, and 19, the combination of Agarwal, Allen, and UMLS discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Agarwal, Allen, and UMLS discloses “wherein the entity annotations comprise an entity 
The combination of Agarwal, Allen, and UMLS does not appear to explicitly disclose “wherein the entity annotations comprise an entity identifier, an entity type, entity text, a start offset, and an end offset.”
However, Brown discloses that it is well known in the art to annotate a document model, which one of ordinary skill in the art prior to the effective filing date would recognize includes the UMLS model, to include a start and end offset for text data. (Brown ¶ 82). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Brown was combined with Agarwal, Allen, and UMLS, the entity annotations of Agarwal, Allen, and UMLS would further include the start and end offsets of Brown. Therefore, the combination of Agarwal, Allen, UMLS, and Brown at least teaches and/or suggests the claimed limitation “wherein the entity annotations comprise an entity identifier, an entity type, entity text, a start offset, and an end offset,” rendering it obvious.
Agarwal, Allen, UMLS, and Brown are analogous art because they are from the “same field of endeavor,” namely that of document structuring and parsing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Agarwal, Allen, UMLS, and Brown before him or her to modify the entity annotations of Agarwal, Allen, and UMLS to include the start and end offsets of Brown.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Agarwal, Allen, and UMLS teaches the “base device” for using a document model containing a plurality of annotations in a cognitive computer system. Further, Brown teaches the “known technique” of using the specific start and end offset annotations that is applicable 

Regarding claims 21, 22, and 23, the combination of Agarwal, Allen, and UMLS discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Agarwal, Allen, and UMLS discloses “wherein the document attributes comprise a document identifier (UMLS 32, descriptive name), a document type (UMLS 33, type), a content (UMLS 20, possible values), and a filename (UMLS 32, physical filename), wherein the label attributes comprise a label type (UMLS 19, Concepts) and a label confidence (Allen ¶ 29), wherein the entity annotations comprise an entity identifier(UMLS 19, preferred name attributes), an entity type (UMLS 34, term type), entity text (UMLS 19, definition), … and wherein the relationship annotations comprise a relationship identifier (UMLS 17, relationship identifier), a relationship type (UMLS 38, REL), one or more relationship arguments (UMLS 38, Names of the columns), and one or more relationship attributes (UMLS 38, values stored within the columns).”
The combination of Agarwal, Allen, and UMLS does not appear to explicitly disclose “wherein the entity annotations comprise an entity identifier, an entity type, entity text, a start offset, and an end offset.”
However, Brown discloses that it is well known in the art to annotate a document model, which one of ordinary skill in the art prior to the effective filing date would recognize includes the UMLS model, to include a start and end offset for text data. (Brown ¶ 82). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Brown was combined with Agarwal, Allen, and UMLS, the entity annotations of Agarwal, Allen, and UMLS would a start offset, and an end offset,” rendering it obvious.
Agarwal, Allen, UMLS, and Brown are analogous art because they are from the “same field of endeavor,” namely that of document structuring and parsing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Agarwal, Allen, UMLS, and Brown before him or her to modify the entity annotations of Agarwal, Allen, and UMLS to include the start and end offsets of Brown.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Agarwal, Allen, and UMLS teaches the “base device” for using a document model containing a plurality of annotations in a cognitive computer system. Further, Brown teaches the “known technique” of using the specific start and end offset annotations that is applicable to the base device of Agarwal, Allen, and UMLS. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because UMLS already supports a large body of annotations and including additional annotations would provide no difficulties to a person of ordinary skill in the art. 

Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive.



It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 
The examiner was unable to find a special definition of the term “convert” within the present specification. Thus, the plain and ordinary meaning of convert must be used. One of ordinary skill in the art prior to the effective filing date of the present invention would have understood “convert” to mean “to change from one form or function to another.”1 As admitted by Applicant, Agarwal extracts attributes from a source of data (i.e., a first form) and changes it to a new document in the form of a patient profile (i.e., a second form). Thus, using Applicant’s own characterization of the Agarwal, Agarwal discloses the claimed subject matter within the plain and ordinary meaning of the claim terms. Therefore, Applicant’s argument is unpersuasive.



Applicant has not explained why the definition is unduly broad. Instead, Applicant has merely recited characteristics of the invention without explaining any connection as to why the applied definition is allegedly “unduly broad.” As a result, this argument fails as a matter of basic logic. Further, Applicant has not provided any alternate definition that conflicts with the applied definition. Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that the cited portion of Allen “does not teach a cognitive computing system processing the converted natural language electronic document by applying multiple different applications of the cognitive computing system to content of the converted natural language electronic document, wherein each of the multiple different applications utilize annotations specified in the CLAD format to perform processing of the content of the converted natural language electronic document to coordinate their operations with operations of other applications in the cognitive computing system.” (Remarks 11-12, emphasis original). 

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Allen was never offered to show the bolded text. Instead, those features are taught by other references and the rejection of this limitation was over the 

Applicant next argues “the rejection does not explain how the system of Agarwal would be modified or how the teachings would be combined” and that the rejection is “based on a piecemeal analysis of the claim.” (Remarks 12). The examiner disagrees.

First, Applicant’s statement that the rejection did not explain how the system of Agarwal would be modified or how the teachings would be combined is an unmitigated falsehood unsupported by the record. As was clearly stated in the action, the entire system of Agarwal would be executed on a cognitive computer system of Allen. (Final Act. 7). Such a combination is not difficult as the only difference between Agarwal and the claim limitations for which it was used is the presence of a particular type of computer. The present claims do not integrate the cognitive computer in any particular manner, instead merely stating that the method uses a cognitive computer. In other words, for the purposes of combination, this is no different than stating that the steps are performed on a server or a personal computer. All three (cognitive computer, server, personal computer) merely describe the operating environment, which can be changed with ease. Therefore, Applicant’s argument is unpersuasive.

Applicant next alleges that the examiner used “hindsight” when constructing the rejection. (Remarks 12). The examiner disagrees.

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in 

Applicant next appears to repeat the previous arguments related to claim 2, which was previously incorporated into the independent claim, from the Remarks filed January 7, 2021 at Pages 15-16. (Remarks 12-14). These arguments are unpersuasive for the reasons discussed in the Final Action dated January 25, 2021 at 15.

Applicant next argues that the combination of Agarwal, Allen, and UMLS fails to teach or suggest the subject matter of claim 7, now incorporated into claim 1. (Remarks 14). Specifically, Applicant argues the cited portions of Agarwal “make no mention of multiple different applications of a cognitive computing system that comprise a coordinated pipeline, wherein different annotations are operated on by different applications in different machines and wherein the operations are reconciled into a common document format that comprises all of the annotations” where “the social media services are the source of information used to generate patient profiles and not applications that process these patient profiles.” (Remarks 15). Applicant continues “[t]he Office Action appears to suggest that the various analytical tasks are equivalent to the claimed applications; however, Agarwal provides no teaching or suggestion that these analytical tasks comprise a coordinated pipeline or that the analytical tasks operate on different annotations in different machines or that the operations are reconciled into a common document format that comprises all of the annotations.” (Remarks 15). The Examiner disagrees.

Regarding Applicant’s contention that Agarwal fails to “mention” specific terminology, it has long been held that a reference does not have to satisfy an ipsissimis verbis test to disclose a claimed element. See In re Gleave, 560 F.3d 1331, 1334 (Fed. Cir. 2009).
Further, under the broadest reasonable interpretation, a pipeline is “a sequence of functional units ("stages") which performs a task in several steps, like an assembly line in a factory,” where “[e]ach functional unit takes inputs and produces outputs which are stored in its output buffer” and “[o]ne stage's output buffer is the next stage's input buffer.”2 Agarwal provides repeated examples of the analytical tasks cited being performed over “several steps” where one stage’s output is the next state’s input. (See, for example, Agarwal Figs. 2, 5). Thus, Agarwal does teach the use of a pipeline. 
Moreover, Applicant’s contention that “Agarwal provides no teaching or suggestion … that the analytical tasks operate on different annotations” is plainly ludicrous. Such an interpretation would require Agarwal to only operate one time and only on a single annotation, which would render the system of Agarwal completely useless. 
Likewise, Agarwal also makes it clear that the hardware environment includes a distributed system. (Agarwal ¶ 66). Therefore, it also clearly teaches that the tasks are on “different machines.”
Finally, Agarwal teaches that the operations “reconcile” the data into the common patient profile (i.e., a common document format). (Agarwal ¶ 18). Further, Agarwal makes clear that the data from the various social networks are annotated into the patient profile. (Agarwal ¶ 57). Agarwal makes no mention anywhere of deleting any of the annotations, and thus, the patient profiles would “comprise all the annotations.”
Therefore, Applicant’s argument is unpersuasive.



Applicant next argues that the rejection of claims 3, 4, 6, 8, 10, 11, 13, 15, 17, 18, and 20 under 35 U.S.C. § 103 should be withdrawn for either the same reasons as claim 1 or for depending on such a claim. (Remarks 16). Applicant’s argument is unpersuasive for the reasons discussed above. 

Regarding the rejection of claims 5, 12, 19, Applicant argues Brown fails to teach the claimed limitation because “Brown does not teach these offsets are part of a common labeled annotated document (CLAD) format, wherein the CLAD format specifies predefined document attributes, label attributes, and annotation attributes common to multiple applications of the cognitive computing system, wherein the predefined document attributes comprise information for input of the electronic document into a cognitive computing system, wherein the predefined label attributes comprise information for input of labels associated with the electronic document into the cognitive computing system, wherein the annotation attributes comprise entity annotations and relationship annotations, and wherein the entity annotations comprise an entity identifier, an entity type, entity text, a start offset, and an end offset.” (Remarks 16-17). The examiner disagrees.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As was clearly stated in the Final Rejection dated January 25, 2021 at 

Applicant next argues “Brown does not make up for the deficiencies of Agarwal, Allen, and UMLS Reference Manual.” (Remarks 17). Applicant’s argument is unpersuasive for the reasons discussed above.

Regarding the rejection of claims 21-23 under 35 U.S.C. § 103, Applicant argues these claims are allowable for the same reasons as claims 3-6, 10-13, and 17-20. (Remarks 17). Applicant’s argument is unpersuasive for the reasons discussed above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 C.F.R. § 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 C.F.R. § 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “convert;” February 3, 2019; merriam-webster.com; page 1.
        2 “pipeline;” Free On-Line Dictionary of Computing; October 13, 2996; foldoc.org; page 1.